While in my opinion the restraint of picketing at the place of business of an employer with whom a labor organization or any other group has some disagreement violates no right of free speech or free assembly, under the Federal constitution, in so far as the situation here presented is concerned, I feel bound by some recent decisions of the supreme court of the United States, whose duty it is, under the constitution, to interpret that document; and I accordingly dissent from the conclusion reached by the majority.